MOTION TO WITHDRAW AS NOW BEING MOOT

NOW INTO COURT, through undersigned counsel, come applicants, LOUISIANA LIFT AND EQUIPMENT, INC., FORMERLY LOUISIANA CLARKLIFT, INC., LIBERTY MUTUAL INSURANCE CO., AND JERRY BELLARD who, with respect, show that the Priority Filed Supervisory Writ filed May 13, 1998 is now moot and should be withdrawn for the reasons set forth below:
1.
On May 13, 1998 applicants submitted a Priority Filed Supervisory Writ with his Honorable Court to review the denial of a Writ Application filed with the Third Circuit Court of Appeal, subsequent to a denial of applicants’ Motion for Continuance filed in the Ninth Judicial District Court.
2.
Since the filing of the instant Writ Application with this Honorable Court, certain events have occurred such that the District Court Judge has executed an Order continuing the jury trial which is the subject of the instant Writ Application.
3.
As a result of the foregoing facts, Applicants do aver that the instant Writ Application, filed by them, is moot and should be withdrawn.
WHEREFORE APPLICANTS, LOUISIANA LIFT AND EQUIPMENT, INC., FORMERLY LOUISIANA CLARKLIFT, INC., LIBERTY MUTUAL INSURANCE CO., AND JERRY BELLARD, PRAY that, for the reasons set forth above, do request that their Priority Filed Writ Application be withdrawn.